Citation Nr: 1602610	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected partial paralysis of the fifth and sixth cervical nerves. 

2.   Entitlement to an increased rating in excess of 10 percent for service-connected partial paralysis of the fifth cranial nerve.

3.  Entitlement to an increased rating in excess of 10 percent for service-connected partial paralysis of the eleventh cranial nerve.

4.  Entitlement to an increased rating in excess of 10 percent for service-connected partial paralysis of the second cervical nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to July 1951.  

These matters come before the Board of Veterans' Appeal (Board) on appeal form an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which in pertinent part, continued the evaluation of paralysis, partial fifth and sixth cervical nerves, currently rated at 20 percent disabling; paralysis, right fifth cranial nerves, currently rated at 10 percent disabling; paralysis, partial eleventh cranial nerve, currently rated at 10 percent disabling; and paralysis, partial, second cervical nerve, currently rated at 10 percent disabling.  

In December 2015, the Veteran appeared before the undersigned Veterans Law Judge at a video conference hearing sitting in Roseburg, Oregon.  A copy of the transcript is associated with the evidentiary record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board notes that the Veteran was last afforded a VA examination in October 2012 in order to determine the current nature and severity of his partial paralysis of the cranial nerves and cervical nerves.  However, at the December 2015 hearing, the Veteran testified that his condition has worsened and requested a new examination to determine the current level of severity for his disabilities on appeal.  The Veteran indicated that his symptoms have worsened in the last two or three years and that he is unable to sleep on his right side due to tingling on his face and neck.  As worsening symptomatology has been described since the Veteran's last VA examination, he should be afforded a new VA examination to determine the current nature and severity of the disabilities at issue.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran also reported receiving treatment from the Roseburg VA Medical Center (VAMC) and Dr. N.K. at the North Bend Medical Center in Coos Bay, Oregon.  On remand, VCAA notice and efforts should be made to obtain outstanding records of any relevant VA and non-VA treatment he may have undergone, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible. 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal, to include from the Roseburg VAMC and Dr. N.K. at the North Bend Medical Center in Copehill, Oregon.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA neurological examination in order to determine the current nature and severity of his partial paralysis of the cranial nerves, specifically involving the 1) fifth and sixth cervical nerves, 2) right fifth cranial nerve, 3) eleventh cranial nerve, 4) second cervical nerve.

The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner should conduct all appropriate tests and indicate the presence of neuritis, neuralgia, paresthesia and/or hypoesthesia in the fifth and sixth cranial nerves, right fifth cranial nerve, eleventh cranial nerve, and second cervical nerve. Symptoms and any other disability present should be described in detail.

 For any finding, the examiner should note whether there is paralysis present and the severity of that paralysis to include whether it can be considered "complete", "incomplete, severe" or "incomplete, moderate".  Such considerations are dependent on the relative degree of sensory manifestations or motor loss.

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the February 2015 supplemental statement of the case.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




